DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 7, 9 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bae et al. (US 2019/0012555).

Regarding claim 1, Bae et al. disclose an apparatus for fingerprint sensing (Figures 1-3A), the apparatus comprising:
a light-emitting layer (Figures 1-3A, 117 and paragraph [0045]) covered by a transparent layer (Figures 1-3A, 111) and configured to illuminate a surface touching the transparent layer and to allow transmission of reflected light from the surface to underlying layers (Figures 3A-3B and paragraph [0060]) including:
an optical layer including a plurality of optical elements (Figures 1-3A, 211 having a plurality of 211a);
a filter layer including a plurality of apertures and configured to spatially process the reflected light (Figures 1-3A, 220 having a plurality of 221 [apertures]); and
a pixelated image sensor configured to sense the spatially processed reflected light (Figures 1-3A, 230 having 231a, 231b, 231c, for example),
wherein at least one of the optical layer or the filter layer is configured to enable an angle-focused field-of-view (FOV) filtering of the reflected light (Figure 3A and paragraph [0066]).

Regarding claim 2, Bae et al. disclose the apparatus of claim 1, wherein the optical layer comprises a microlens layer including a plurality of microlenses (Figures 1-3A, 211a), wherein the optical layer is configured to enable the angle-focused FOV filtering of the reflected light, and wherein the plurality of optical elements are configured to bend incident rays (Figure 3A and paragraphs [0063] and [0066]).

Regarding claim 7, Bae et al. disclose the apparatus of claim 1, wherein the surface touching the transparent layer comprises a surface of a human finger including ridges and valleys (Paragraph [0061]), and wherein the filter layer is configured to eliminate reflections resulting from angled illumination of walls of valleys (Figure 3A).

Regarding claim 9, Bae et al. disclose the apparatus of claim 1, wherein the at least one of the optical layer or the filter layer is configured to enable an enhanced fingerprint spoof detection by using the angle-focused FOV filtering of the reflected light (Since, as explained above, Bae et al. uses the angle-focused FOV filtering of the reflected light, then Bae et al. inherently then “enhances” fingerprint spoof detection as claimed.).

Regarding claim 16, please refer to the rejection of claim 1, and furthermore Bae et al. also disclose a touch-display layer (Paragraph [0033])

Regarding claim 17, this claim is rejected under the same rationale as claim 2.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. (US 2019/0012555) in view of Zhang et al. (US 2020/0293738).

Regarding claim 3, Bae et al. disclose the apparatus of claim 2.
Bae et al. fail to teach wherein the filter layer is configured to enable the angle-focused FOV filtering of the reflected light, and wherein the apertures of the plurality 
Zhang et al. disclose wherein a filter layer is configured to enable angle-focused FOV filtering of reflected light (Figure 5 shows angle-focused FOV filtering and paragraph [0167] specifies it is reflected light from the finger), and wherein apertures of a plurality of apertures are misaligned with respect to centers of respective microlenses of a plurality of microlenses (Figure 5, 302 is misaligned with 200.).
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the teachings of Zhang et al. to misalign the apertures with the microlenses in the apparatus for fingerprint sensing taught by Bae et al.   The motivation to combine would have been in order to resolve the problem of the impact of the LCD backlight module to the fingerprint optical imaging and improve the quality of fingerprint imaging (See paragraph [0005] of Zhang et al.).

Regarding claim 18, this claim is rejected under the same rationale as claim 3.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. (US 2019/0012555) in view of Cai et al. (US 10,665,631).

Regarding claim 4, Bae et al. disclose the apparatus of claim 2, wherein the light-emitting layer comprises an organic light emitting diode (OLED) display (Paragraph [0033]).

Cai et al. disclose wherein an optical layer comprises a multilayer optical structure including multiple microlens layers (Figure 5 shows two layers of microlenses 60.).
Thus Bae et al. contained a device which differed from the claimed device by the substitution of the optical layer structure.
Cai et al. teaches the substituted multilayer optical structure, and the function was known in the art to direct light for fingerprint sensing.
Bae et al.’s optical layer structure could have been substituted with the multilayer optical structure of Cai et al., and the results would have been predictable and resulted in a multilayer optical structure including multiple microlens layers.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. (US 2019/0012555) in view of Bae et al. (US 2016/0266695).

Regarding claim 5, Bae et al. disclose the apparatus of claim 1.
Bae et al. (US 2019/0012555) fail to teach wherein the pixelated image sensor comprises a thin-film transistor (TFT)-based organic imager.
Bae et al. (US 2016/0266695) disclose wherein a pixelated image sensor comprises a thin-film transistor (TFT)-based organic imager (Paragraph [0094]).

Bae et al. (US 2016/0266695) teaches the substituted thin-film transistor (TFT)-based organic imager, and the function was known in the art to sense images for fingerprint sensing.
Bae et al. (US 2019/0012555)’s pixelated image sensor could have been substituted with the thin-film transistor (TFT)-based organic imager of Bae et al. (US 2016/0266695), and the results would have been predictable and resulted in the pixelated image sensor comprising a thin-film transistor (TFT)-based organic imager.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Claims 6, 10, 12, 15, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. (US 2019/0012555) in view of Yang et al. (US 2016/0132712).

Regarding claim 6, Bae et al. disclose the apparatus of claim 1.
Bae et al. fail to teach wherein the filter layer comprises a fiber optics plate including a collection of optical fiber films bundled with an opaque separator material.
Yang et al. disclose wherein a filter layer comprises a fiber optics plate including a collection of optical fiber films bundled with an opaque separator material (Figure 2 and paragraph [0029]).

Yang et al. teaches the substituted fiber optics plate structure, and the function was known in the art to direct light for fingerprint sensing.
Bae et al.’s filter layer structure could have been substituted with the fiber optics plate structure of Yang et al., and the results would have been predictable and resulted in a fiber optics plate including a collection of optical fiber films bundled with an opaque separator material.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Bae et al. and Yang et al. fail to explicitly teach the fiber optics plate is configured to achieve a narrow FOV of approximately +/- 3 degrees, however, it would have been an obvious design choice to “one of ordinary” skill in the art before the effective filing date of the claimed invention since it has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Since the objective of Bae et al.’s apparatus is to achieve a narrow FOV, then there were a finite number of identified and predictable potential ranges of FOV to the recognized need or problem of improving the optical fingerprint sensing.  One of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success since achieving the narrow field of view would require mere routine experimentation to provide a workable narrow FOV.  

Regarding claim 10, please refer to the rejection of claim 1, and furthermore Bae et al. also disclose a communication device comprising a processor (Figure 9, 920).
Bae et al. fail to teach specifically a collimation layer including the plurality of apertures.
Yang et al. disclose a collimation layer including the plurality of apertures (Figure 1A, 104 and paragraph [0028]).
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the collimation teachings of Yang et al. in the fingerprint sensing apparatus taught by Bae et al..  The motivation to combine would have been in order to further improve the guiding/directing of the light to the image sensor, thus improving the fingerprint detection.

Regarding claim 12, this claim is rejected under the same rationale as claim 2.

Regarding claim 15, this claim is rejected under the same rationale as claim 6.

Regarding claim 19, this claim is rejected under the same rationale as claims 1, 10 and 16.

Regarding claim 21, this claim is rejected under the same rationale as claim 2.

Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. (US 2019/0012555) in view of Yang et al. (US 2016/0132712) and further in view of He et al. (US 2018/0129798).

Regarding claim 11, Bae et al. disclose the communication device of claim 10.
Bae et al. and Yang et al. fail to teach wherein the optical-processing layer comprises a diffractive layer including diffractive elements configured to diffract the reflected light to enable the angle-focused FOV filtering of the reflected light.
He et al. disclose wherein an optical-processing layer comprises a diffractive layer including diffractive elements configured to diffract reflected light to enable the angle-focused FOV filtering of the reflected light (Figure 32 and paragraphs [0037] and [0200]).
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the diffractive layer teachings of He et al. in the fingerprint sensing apparatus taught by Bae et al..  The motivation to combine would have been in order to reduce the amount of interference light that can enter the collimator, thus improving the optical fingerprint sensing (See the end of paragraph [0200] of He et al.).

Regarding claim 20, this claim is rejected under the same rationale as claim 11.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. (US 2019/0012555) in view of Yang et al. (US 2016/0132712) and further in view of Bae et al. (US 2016/0266695).

Regarding claim 13, this claim is rejected under the same rationale as claim 5.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. (US 2019/0012555) in view of Yang et al. (US 2016/0132712) and further in view of Song et al. (US 2019/0286871).

Regarding claim 22, Bae et al. and Yang et al. disclose the apparatus of claim 21.
Bae et al. and Yang et al. fail to teach the apparatus further comprising a holographic layer disposed between the touch-display layer and the optical-processing layer.
Song et al. disclose an apparatus comprising a holographic layer (Paragraph [0080] and Figure 2) disposed between a touch-display layer and an optical-processing layer (Figure 1 shows 200 between 100 and 400).
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the holographic layer taught by Song et al. in the apparatus taught by the combination of Bae et al. and Yang et al. such that it would be between the touch-display layer and the optical-processing layer.  The motivation to combine would have been in order to allow detection of a plurality of .

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. (US 2019/0012555) in view of Yang et al. (US 2016/0132712) and further in view of Cai et al. (US 10,665,631).

Regarding claim 23, this claim is rejected under the same rationale as claim 4.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. (US 2019/0012555) in view of Yang et al. (US 2016/0132712) and further in view of Lee et al. (US 2017/0286743).

Regarding claim 25, Bae et al. and Yang et al. disclose the apparatus of claim 19.
Bae et al. and Yang et al. fail to teach wherein the collimation layer comprises a microaperture plate including transparent glass or resin embedded in an opaque glass or resin material.
Lee et al. disclose wherein a collimation layer comprises a microaperture plate including transparent glass or resin embedded in an opaque glass or resin material (Paragraphs [0049] and [0056]).
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the teachings of Lee et al. for the 
Bae et al., Yang et al. and Lee et al. fail to explicitly teach the microaperture plate is configured to provide a narrow FOV of approximately +/- 3 degrees, however, it would have been an obvious design choice to “one of ordinary” skill in the art before the effective filing date of the claimed invention since it has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Since the objective of Bae et al.’s apparatus is to achieve a narrow FOV, then there were a finite number of identified and predictable potential ranges of FOV to the recognized need or problem of improving the optical fingerprint sensing.  One of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success since achieving the narrow field of view would require mere routine experimentation to provide a workable narrow FOV.  Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Allowable Subject Matter

Claims 8, 14 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
The primary reason for indicating allowable subject matter is that claim 8 recites “wherein OLEDs of a portion of the OLED display are turned off to enable imaging of a region of the human finger with different occlusion patterns to reduce OLED display occlusion effects” which, in combination with the other recited features, is not taught and/or suggested either singularly or in combination within the prior art.
Claims 14 and 24 are objected to for the same reasons as claim 8 above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G SHERMAN whose telephone number is (571)272-2941.  The examiner can normally be reached on Monday - Friday, 8:00am - 4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR AWAD can be reached on (571)272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN G SHERMAN/Primary Examiner, Art Unit 2621                                                                                                                                                                                                        
16 March 2021